DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 does not appear to further limit claim 7, from which claim 10 depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 209 263.
In regard to claim 1, DE ‘263 discloses a connection fitting for connecting an outlet of a high-pressure fuel pump to a high-pressure region of a fuel system of an internal combustion engine, having comprising:
a first connection opening 12 or 26 configured to connect to the outlet of the high-pressure fuel pump and has having a first opening axis; and

In regard to claim 2, wherein the first opening axis (axis of 12) and the second opening axis 14 lie in a plane (the plane of the page).
In regard to claim 3, wherein the second opening 32 axis 14 is arranged parallel to the first opening axis 26.
 	In regard to claim 4, wherein the first connection opening 26 and the second connection opening 32 each lie on opposite sides of the connection fitting 10.
In regard to claim 5, wherein the second connection opening 32 has a cross-section that widens along the second opening axis (widens from 68 to 22 and at the end near where 32 is pointing).
In regard to claim 6, wherein the first connection opening 12 leads into the an exterior 24 of the connection fitting with a first opening area, wherein the second connection opening 32 leads into the exterior of the connection fitting with a second opening area, and wherein the first opening area 12 is larger than the second opening area 32.
In regard to claim 8, wherein the first connection opening 32 is arranged in a first element 10 of the connection fitting and the second connection opening 32 is arranged in a separately-manufactured second element 50 of the connection and wherein the first element 10 is connected to the second element 50 (at 30).
In regard to claim 11, wherein second element 50 is configured to be rotationally symmetrical.

In regard to claim 13, wherein the fluid-tight connection is a fluid-tight, material-fitting connection (see fig. 5 where 62 fits into 58).
In regard to claim 14, wherein the first element 10 is connected to the second element 50 via a weld joint 30.
In regard to claim 9, DE ‘263 discloses a high-pressure fuel pump for a fuel system of an internal combustion engine, comprising:
a connection fitting 10 mounted at the an outlet of the high-pressure fuel pump and configured to be connected to a high-pressure region of the fuel system, the connection fitting including:
a first connection opening 12 configured to connect to the outlet of the high-pressure fuel pump and having a first opening axis, and a second connection opening 32 configured to connect to the high pressure region and having a second opening axis, the second 
opening axis (axis 14 of 32) arranged non-coaxially to the first opening axis (axis of 12).
Claim(s) 1, 3-4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furrow et al. 4,938,251.
In regard to claim 1, Furrow et al. discloses (fig. 2B) a connection fitting 23 (“for connecting an outlet of a high-pressure fuel pump to a high-pressure region of a fuel system of an internal combustion engine” is an intended use limitation that carries little patentable weight in an apparatus claim), having comprising:
a first connection opening 43 configured to connect to the outlet of the high-pressure fuel pump and has having a first opening axis; and

In regard to claim 3, wherein the second opening 25 axis is arranged parallel to the first opening axis 43.
 	In regard to claim 4, wherein the first connection opening 43 and the second connection opening 25 each lie on opposite sides of the connection fitting 23.
In regard to claim 7, wherein the first connection opening 43 and the second connection opening 25 are arranged in a base body 23, formed in one piece, of the connection fitting.
In regard to claim 10, wherein the connection fitting 23 is formed in one piece. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE ‘921, DE 332, Harhoff, Parks, Schmitt, Wheeler, Nakamura, Diederich, Ellenberg and Di Domizio disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679